DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           A.L., THE FATHER,
                                Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               No. 4D17-3173

                          [December 18, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael C. Heisey, Judge; L.T. Case No. 562017DP000079.

   Antony P. Ryan and Paul O'Neil, Assistant Regional Counsel of Office of
Criminal Conflict and Civil Regional Counsel, West Palm Beach, for
appellant.

   Sarah J. Rumph of Children Legal Services, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.